Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10886143 (143), US. Patent No. 10580662 (662), and U.S. 10,204798, (798). Although the claims at issue are not identical, they are not patentably distinct from each other because (143), (662) and (798) recites 1, a manufacturing method of a semiconductor device comprising the steps of forming a first semiconductor film over a substrate; forming an insulating layer over the first semiconductor film using an apparatus; 5performing a plasma treatment using the apparatus after forming the insulating layer; and forming a gate electrode on the insulating layer after performing the plasma treatment (claims 1).  
Regarding claim 2, (143) (662) and (798) recites the step of performing a heat treatment at a temperature higher than or equal to 150 0C and lower than or equal to 450 0C after forming the gate electrode (claim 2).  
Regarding claim 3, ((143) (662) and (798) recites the first semiconductor film is an oxide semiconductor film comprising indium, 15gallium, and zinc (claim 3).  
Regarding claim 4, (143) (662) and (798) recites the insulating layer is formed at a substrate temperature lower than or equal to 350 0C (claim 4). 
Regarding claim 5, (143) (662) and (798) recites the plasma treatment is performed at a substrate temperature lower than or equal to 350 0C (claim 5).  
Regarding claim 256, (143) (662) and (798) recites the gate electrode is formed using a sputtering apparatus 9 (claim 6).  

Regarding claim 8, (143) (662) and (798) recites the second oxide semiconductor film comprises indium, gallium, and zinc (claim 8).  
Regarding claim 9, (143) (662) and (798) recites a manufacturing method of a semiconductor device comprising the steps of forming a first oxide semiconductor film; forming a gate insulating layer over the first oxide semiconductor film using an apparatus, the gate insulating layer comprising silicon; 5performing a plasma treatment using the apparatus after forming the gate insulating layer; forming a second oxide semiconductor film on the gate insulating layer after performing the plasma treatment; and forming a gate electrode by etching the second oxide semiconductor film (claim 9).  
Regarding claim 10, (143) (662) and (798) recites the step of performing a heat treatment at a temperature higher than or equal to 150 0C and lower than or equal to 450 0C after forming the gate electrode (claim 10).  
Regarding claim 1511, (143) (662) and (798) recites the first oxide semiconductor film comprises indium, gallium, and zinc (claim 11).  
Regarding claim 12, (143) (662) and (798) recites the gate insulating layer is formed at a substrate temperature lower than or equal to 20350 0C (claim 12).  
Regarding claim 13, (143) (662) and (798) recites the plasma treatment is performed at a substrate temperature lower than or equal to 350 0C (claim 13).  
Regarding claim 14, (143) (662) and (798) recites the second oxide semiconductor film comprises indium, gallium, and zinc (claim 14).  
Regarding claim 15, (143) (662) and (798) recites a manufacturing method of a semiconductor device comprising the steps of: 30forming a first electrode; forming a first insulating layer over the first electrode; forming a first semiconductor film over the first insulating layer; forming a second insulating 
Regarding claim 16, (143) (662) and (798) recites the step of performing a heat treatment at a temperature higher than or equal to 150 0C and lower than or equal to 450 0C after forming the second electrode (claim 16).  
Regarding claim 17, (143) (662) and (798) recites the first semiconductor film is an oxide semiconductor film comprising indium, gallium, and zinc (claim 17).  
Regarding claim 1518, (143) (662) and (798) recites the second insulating layer is formed at a substrate temperature lower than or equal to 350 0C (claim 18).  
Regarding claim 19, (143) (662) and (798) recites the plasma treatment is performed at a substrate temperature lower than or equal to 350 0C (claim 19).  
Regarding claim 20, (143) (662) and (798) recites the second electrode is formed using a sputtering apparatus (claim 20).  
Regarding claim 21, (143) (662) and (798) recites the second electrode comprises a second oxide semiconductor film (claim 21).  
Regarding claim 22, (143) (662) and (798) recites the second oxide semiconductor film comprises indium, gallium, and zinc (claim 21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811